Sheplev, C. J. orally.
— The improvements or betterments, as they have been called, passed to Marshall, who had recovered judgment- and elected to pay for the improvements, prior to the sale to the plaintiff. By those proceedings in Court, Churchill’s claim was all extinguished. There was nothing which the officer could sell. It is, however, contended, that the sale was an assignment of the right to the money to be paid for the defendant’s improvements. Perhaps it would have been so, if the sale had been prior to Marshall’s judgment. Defendant defaulted.